TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00160-CV


                         Kathleen Julie Washpon McIntyre, Appellant

                                                 v.

                      Permanent General Insurance Company, Appellee



              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-19-008814, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on April 28,

2022. On June 1, 2022, we notified appellant that no clerk’s record had been filed due to her

failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record.

The notice requested that appellant make arrangements for the clerk’s record and submit a status

report regarding this appeal by June 13, 2022. Further, the notice advised appellant that her

failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. To date, appellant has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that she is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: July 7, 2022




                                                 2